Mr. Justice Vause delivered the opinion of the court: This is a claim filed by Harry N. Alexander against the State of Illinois seeking to recover compensation for temporary total disability and costs of medical attention under the Workmen’s Compensation Act for accidental injuries received by him as such an employee arising out of and in the course of his employment as a laborer in the State House power plant in Springfield, Illinois. It appears from the stipulation of fact entered into between the attorney for the petitioner and the Attorney General representing the State.of Illinois that the claimant was, on the 29th day of January, 1932, an employee of the State of Illinois engaged in an extra-hazardous employment and on that date he suffered accidental injuries arising out of and in the course of his employment; that notice of the accident was given to the respondent and claim for compensation on account thereof within the time required under the provisions of the Act; that the earnings of the petitioner at the time of the injury were at the rate of Twelve Hundred Fifty-eight Dollars and Forty Cents per year, and that the average weekly wage was Twenty-four Dollars and Twenty Cents ($24.20) per week. Petitioner, at the time of the injury was forty-eight (48) years of age and had two minor children aged ten and fifteen years respectively, dependent on him for support at the time of the injury. Necessary first aid, medical services and hospital services have not been provided by the respondent and the amount thereof is the sum of Forty-five Dollars ($45.00); that claimant is entitled to receive from the respondent said sum of Forty-five Dollars ($45.00) for medical and surgical services; that claimant suffered no permanent disability and is entitled to receive from the respondent total temporary disability compensation for a period of ten (10) weeks at the rate of Thirteen Dollars and Thirty-one Cents ($13.31) per week as provided by Section 8-J (1), or a total of One Hundred Thirty-three Dollars and Ten Cents ($133.10); that claimant has been paid by respondent the sum of One Hundred Four Dollars and Eighty-six Cents ($104.86) of this amount, leaving a balance of Twenty-eight Dollars and Twenty-four Cents ($28.24) compensation still due and unpaid. Petitioner is entitled to receive the sum of Twenty-eight Dollars and Twenty-four Cents ($28.24) as compensation plus medical and surgical services amounting to Forty-five Dollars ($45.) or a total of Seventy-three Dollars and Twenty-four Cents ($73.24). Petitioner is therefore allowed an award in the sum of Seventy-three Dollars and Twenty-four Cents ($73.24).